McCLELLAN, J.
The trial judge committed no error in finding from the evidence before him that the defendant was known as John Rufus as well as John Rufus George, and that he was as well known by the former of these names as the latter. It was not material that his real surname .was George, and that both the names “John” and “Rufus” were originally Christian names, when, as averred in the replication in effect, and shown by the testimony, the name “Rufus” had come to be regarded as his surname, and he was so known.
The court did not err .in excluding testimony as to Cook’s dangerous and “fussy” character; the defendant being clearly at fault in respect of bringing on the difficulty. — Johnson v. State, 69 Ala. 253; Page v. State, 69 Ala. 229; Brown v. State, 74 Ala. 42.
Affirmed,